Title: To James Madison from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 November 1806
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James



Duplicate
My dear Friend
Lagrange 15. November 1806.

Altho’ I have not this long while heard from you, I have Had very material proofs of your’s and our Beloved President’s Rememberance.  Letters from Louisiana were brought to me by a Respectable merchant Late Mayor of New Orleans and particularly introduced by Governor Claiborne.  He had a letter from M. Duplantier giving me Several informations and for the remainder refering me to the bearer Whom I found in every Respect equal to the Honourable Character given of him, So that I Had an opportunity to Know the most Valuable Results of the Exertions of my dear friends in my Behalf.
I have at the Same time received a proposal from M. John Gravier who pretends to have a Claim on a part of my property near the City, and offers to purchace the whole at the Rate of 84000. Dollars or to become Owner of one half in an association for which he will make a payment of Hundred Slaves.  The first is underrated and inconvenient, the Second essentially inadmissible.  I am going to Answer What I Shall in All Cases Say to every direct Application of the Kind, that you have my full powers, and that Nothing Can be transacted with me either in Europe, or in any other way but through your Good Care and Determination.
But to return to M. Duplantier’s and his friend’s Information I find that the value of the grant is far Superior to my expectations and even to those which M. Jefferson, in his Eager infinite Kindness to me, had been led to Conceive.  It appears the pretension of the City to Some part of the Ground, and those of M. Jean Gravier are totally Without any foundation So that the Last Act of Congress, So Kindly directed in my favor had removed the only obstacle to the full Execution of Your Kind intentions in my Behalf.
The Gentleman Whom I have mentioned to have been officially recommended to me for informations Says that this Lots near the City Cannot be, in their present State, valued Less than three hundred thousand Dollars, and the Remainder of the Grant if Located where it was M. Duplantier’s intention to place it, is by him estimated hundred thousand more.  It is an immense fortune indeed, and much more pleasing to me, from the Sense of my obligations, than if I had preserved my own.
M. Pil... Was returning to New Orleans and asked my Commands for M. Duplantier Whom I find fully to Answer your good Choice of him.  I gave a Copy of the inclosed Letter which of Course I Submit to You and beg, if it Has your approbation you will please to Send to New Orleans.  The payment of my debts is a Sacred Duty.
Our Respected friend, You, my dear Sir, and M. Gallatin will no doubt be Convinced that since about one fourth or Suppose it to be one third of the property will totally Liberate my fortune, Since the Remainder will by the effect of that Very Sale Soon Come up to the full value of the whole: And Since a Revenue may be Secured on Leases, let them be for ten years, The plan I have proposed will make me for the present Compleatly easy and for the future Answer All my Views and those of my friends.  Indeed it might be fully the Case had my Creditable informers Overrated by one half the precious Gift I have received And you, my dear friends, have improved to my So great Advantage.  I think it Needless to repeat what I write to M. Duplantier as this Letter is inclosed for your examination and Confirmation.  Let me Only add that the power to Sell is getting ready at the Consular office.  My excellent friend M. Parker will Send it to me in a few days and if it Could not go by this  Opportunity the Next one will Carry it.  We Send a Copy of this Letter through the Care of M. Baring.  This Gentleman and his House have had too great and generous a share in my better fortunes, By enabling me to wait for them, not to be the first I have acquainted with the Happy prospect I now have before me.  You will See, my dear friend, by uniting the interest to the Capital mentioned in my first Letter that I Keep very near within the Same Circle.  But as the Sum appears enormous, I beg you to remember, and trusting to your memory, I shall think it useless to repeat the details I have formerly given to explain the pecuniary Situation out of which I feel myself happily Extricated.
The grateful feelings of my Heart are above expression.  I am proud of my obligations to the United States, to Congress, to the friend and the friends who have so Kindly planned So happily effected this Restoration, And even increase of my family fortunes.  What we receive does exceed not only our Expectations but our Utmost Wishes.  It will propagate affluence through a Tribe of offsprings who promise to be Very Numerous, and Who will be equally happy in hereditary Sentiments of Gratitude.  Be so good, my dear Madison, as to let me Know, as soon as you Can, that you have received this Letter which I hope will Receive the President’s approbation and yours.
A Letter of Thanks has been Sent by me to the Secretary at War.  Has this Official Tender of my Gratitude been presented to Congress, and through the papers to my American fellow-Citizens?
To Your Diplomatic Correspondence I refer you for European Intelligence.  The Prussian Power is no more.  Every Prince on this Side of the Vistula is depending on the Conqueror’s Nod for his Reward or punishment.  The french arms have been this fall more irresistible than ever.  The European Continent will be in the Course of the Winter New Modelled as far as novelty Can be produced in Royal Moulds.  My Son and Son in Law have hitherto been unhurt.  The Atchievements of this Campaign are truly marvellous.
Adieu, my dear Sir, present my affectionate Respects to our venerated Beloved President; remember me with Grateful Attachment to your Colleagues in the Cabinet and believe me for ever Your affectionate obliged friend,

Lafayette


P. S.  I See that, agreeable to my Louisiana information, one half of my pecuniary liberation may be easily effected in 1807., the other half in 1808.

